Exhibit 10.14(a)

EXPRESSJET AIRLINES, INC.

1600 SMITH

HOUSTON, TX   77002

April 24, 2002

Dear Mr. Coble:

            You currently have Flight Privileges pursuant to your employment
agreement with ExpressJet Airlines, Inc. (the “Company”), to which Continental
Airlines, Inc. (“Continental”) is a party for certain purposes. Capitalized
terms used in this letter agreement are used with the same meanings ascribed to
them in your employment agreement.

            The last paragraph contained in Section 4.4 of your employment
agreement is hereby amended to read in its entirety as follows:

            “Flight Privileges are intended to be used solely for personal
reasons and may not be used for business purposes (other than, with respect to
Flight Privileges on the CO system, business purposes on behalf of the Company
(during the term of the Capacity Purchase Agreement between the Company and
Continental) or Continental, and with respect to Flight Privileges on the System
(excluding the CO system), business purposes on behalf of Continental (during
the term of such Capacity Purchase Agreement) or the Company). Accordingly,
notwithstanding any provision herein to the contrary, credit availability on
Employee’s UATP card (or any Similar Card) may be suspended, and Employee’sUATP
card (or any Similar Card) may be revoked or cancelled, if Employee’s UATP card
(or any Similar Card) is used for business purposes (other than as described
above) and, after receiving written notice from the Company (or Continental if
such non-allowable usage is on Continental or any of its affiliates or any
successor or successors thereto) to cease such usage, Employeeagain uses his
UATP card (or any Similar Card) for any business purpose (other than as
described above). The parties hereto agree that Continental’s obligations
regarding Flight Privileges are limited to each airline operated by Continental
or any of its affiliates or any successor or successors thereto (the “CO
system”), and that the Company’s obligations regarding Flight Privileges extend
to the System other than the CO system.”



            If you agree with the foregoing, please sign the enclosed copy of
this letter agreement, whereby this letter agreement shall be a binding
agreement among you, the Company and  Continental and shall amend your
employment agreement accordingly.



Sincerely,

  EXPRESSJET AIRLINES, INC.

         

CONTINENTAL AIRLINES, INC.

  By:______________________

         

  By:______________________

James B. Ream
President and Chief Executive Officer

       

Michael H. Campbell
Senior Vice President
Human Resources and Labor Relations

Agreed:

_____________________

--------------------------------------------------------------------------------